IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-90-285-CR


EDUARDO G. RODRIGUEZ,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL

DISTRICT

NO. CR87-0633-B, HONORABLE JOHN E. SUTTON, JUDGE
 



PER CURIAM
	The district court found appellant guilty of aggravated kidnapping.  Tex. Penal
Code Ann. § 20.04 (1989).  The court assessed punishment, enhanced by a previous felony
conviction, at imprisonment for ninety-seven years.
	Appellant entered pleas of guilty to the offense charged and true to the enhancement
paragraph pursuant to a plea-bargain agreement.  In conformity to the agreement, the court did
not enter an adjudication of guilt and placed appellant on probation for ten years.  Tex. Code
Crim. Proc. Ann. art. 42.12, § 5(a) (Supp. 1991).  After a hearing on the State's motion to
revoke, the court revoked probation and proceeded to final adjudication.
	In his first point of error, appellant contends the evidence is insufficient to support
the court's finding that he violated the conditions of probation.  This point of error presents
nothing for review, as the determination to proceed to final adjudication is not appealable.  Art.
42.12, § 5(b).
	Appellant's other point of error is that the punishment is cruel and unusual given
the minor nature of the probation violations.  Appellant misunderstands the reason for the
punishment assessed.  His imprisonment is for aggravated kidnapping, the offense for which he
was found guilty.  The punishment assessed is within the range prescribed for first-degree
felonies.  Tex. Penal Code Ann. § 12.32 (Supp. 1991).
	The judgment of conviction is affirmed.

[Before Justices Powers, Jones and B. A. Smith; Justice Smith Not Participating]
Affirmed
Filed:  December 11, 1991
[Do Not Publish]